UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 22, 2016 Lonestar Resources US Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-37670 81-0874035 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) Registrant’s telephone number, including area code: (817) 921-1889 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Note Regarding Non-GAAP Financial Measures The Company Presentation attached as an exhibit hereto contains certain references to Adjusted EBITDAX, which is a non-GAAP financial measure, as defined under Regulation G of the rules and regulations of the SEC. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit relating to Item 7.01 shall be deemed to be furnished, and not filed: Exhibit Number Description 99.1 Company Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LONESTAR RESOURCES US, INC. (Registrant) Date:August 22, 2016 By: /s/Frank D. Bracken III Frank D. Bracken, III Chief Executive Officer EXHIBIT INDEX ExhibitNo. Description Company Presentation
